Citation Nr: 0637819	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  02-04 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the left ankle.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from October 1983 until May 
1991.

This appeal comes before the Department of Veteran Affairs 
(VA) Board of Veterans' Appeals (Board) from a June 2001 
rating decision of the VA Regional Office (RO) in Waco, Texas 
that denied service connection for a degenerative joint 
disease of the left ankle, claimed as arthritis.

This case was remanded by a decision of the Board dated in 
October 2003.


FINDING OF FACT

Degenerative joint changes of the left ankle were first 
clinically demonstrated within a year of discharge from 
active duty.


CONCLUSION OF LAW

Resolving the benefit of the doubt in favor or the veteran, 
degenerative joint disease of the left ankle was incurred in 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he injured the left ankle during 
service and seeks service connection for arthritis of that 
joint.  

As a preliminary matter, it should be noted that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was promulgated in November 2000, and 
has imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  However, the Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating his claim. Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2).  In view of the 
Board's favorable decision and full grant of the benefit 
sought on appeal in this instance, further assistance is 
unnecessary to aid the appellant in substantiating his claim.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131(West 2002 & Supp 
2005); 38 C.F.R. § 3.303 (2006).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2006).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of at least 
10 percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such a disorder during the period of service. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp 2005); 38 
C.F.R. §§ 3.307, 3.309 (2006).

Factual Background

The service medical records show no injury or complaint 
referable to the left ankle.  However, it appears that the 
veteran's service medical records are incomplete and do not 
contain clinical data from the early years of active duty.  
The appellant did receive treatment, including casting, for 
right ankle symptoms diagnosed as right ankle sprain and/or 
sinus tarsi syndrome over the course of a number of months 
prior to discharge beginning in February 1991.  

Upon the filing of a claim, the appellant was afforded a VA 
examination in January 1992.  He provided history to the 
effect that he had injured the right ankle in 1989 and had 
had successive reinjury requiring casting on at least two 
subsequent occasions.  The appellant did not refer to any 
trauma involving the left ankle at that time.

On examination, an X-ray of the left foot was obtained that 
revealed minor spurring about the distal dorsal aspect of the 
astragalus.  It was reported that there was other 
manifestation of arthritis.  An impression of minimal 
degenerative joint disease of the hind feet was noted.

Subsequent VA clinical records show that the appellant 
received treatment for symptoms primarily affecting the feet 
and right ankle for which service connection was granted.  He 
complained of bilateral ankle pain in September 1998.  Upon 
complaint of left ankle pain in January 2000, a notation of 
minor degenerative joint disease of the left ankle was 
recorded.  On VA compensation examination in June 2006, the 
examiner noted minor degenerative joint disease of the left 
ankle. 

Legal Analysis

As indicated previously, the veteran's service medical 
records appear to be incomplete and efforts to retrieve them 
have been unsuccessful.  Consequently, it is difficult to 
verify whether or not the appellant did indeed injure the 
left ankle during the early period of his service, as 
contended.  The Board notes that he did not complain of left 
ankle symptomatology during the latter part of his service, 
nor did he voice any complaints referable to the left ankle 
upon post service VA examination in January 1992.  It is 
shown, however, that the veteran was afforded an X-ray of the 
feet on that occasion that disclosed minor spurring about the 
distal dorsal aspect of the left astragalus, also known as 
the talus or ankle joint.  Thus, there is objective evidence 
of a degenerative process affecting the left ankle within a 
year of discharge from active duty.  It is therefore 
conceivable that he might have sustained injury to the left 
ankle during service to which arthritic changes may be 
ensued.  The veteran was noted to have degenerative joint 
disease of the left ankle in 2000 and currently carries this 
diagnosis.  Under the circumstances, it is found that the 
evidence is at least in equipoise to conclude that current 
arthritis of the left ankle is of service onset on either a 
direct or presumptive basis. See §§ 1101, 1110, 1112, 1113, 
1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).  Therefore, resolving the benefit of the doubt 
in favor of the veteran, the Board concedes service 
connection for degenerative joint disease of the left ankle. 


ORDER

Service connection for degenerative joint disease of the left 
ankle is granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


